Memorandum: While plaintiff resides in Onondaga County, the convenience of witnesses will be best served by changing the place of trial to Genesee County where the accident occurred and the majority of witnesses reside. (See Jones v. Marchese, 274 App. Div. 1089; Levine v. Steele, 271 App. Div. 863, and Sumberg v. Artistic Furniture Co. of Detroit, Mich., 247 App. Div. 862.) All concur. (The order appealed from denies defendants’ motion to change the place of trial from Onondaga County to Genesee County.) Present — Taylor, P. J., MeCurn, Love, Vaughan and Piper, JJ.